Citation Nr: 0430916	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  02-18 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder. 



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



REMAND

The veteran served on active duty from January 1966 to 
December 1967. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The issue on appeal has been listed on the first page of this 
decision to reflect the fact that previous rating actions by 
the RO, in September and October 1999, denied service 
connection for a psychiatric disorder characterized as 
"nerves/anxiety," to include on the basis that a 
psychiatric disorder existed prior to service and was not 
aggravated thereby.  The veteran was notified of those 
decisions within days of their issuance, and he did not 
initiate an appeal with respect to either decision.  Those 
decisions are therefore final, and any claim adjudicated 
therein may be reopened only by the submission of new and 
material evidence.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2003).  Smith v. West, 
12 Vet. App. 312, 314 (1999).  

This case has been certified to the Board as matter of 
service connection on the merits, as reflected in the 
statement of the case issued by the Decision Review Officer 
in August 2002.  However, in view of the previous, final 
denials of service connection, the RO must afford the veteran 
the opportunity to submit or identify new and material 
evidence to reopen his claim.  To ensure due process to the 
veteran, the RO upon remand will be requested to make the 
initial determination as to whether new and material evidence 
has been presented to reopen the claim for service connection 
for a psychiatric disability.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Should this claim be reopened, the RO 
will be directed to provide the veteran with another VA 
psychiatric examination that, unlike the examination afforded 
the veteran in October 2001, specifically documents review of 
all the pertinent medical evidence of record so as to ensure 
compliance with the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA).  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  
 

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part.  

1.  The veteran should be furnished with a 
development letter appropriate to the issue 
remanded in this case, which is consistent 
with the notice requirements of the VCAA, and 
otherwise ensure that all notification and 
development action with respect to this issue 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any pertinent 
interpretive authority are fully complied 
with and satisfied.

2.  After the veteran has the opportunity to 
respond to the foregoing, the RO should make 
a determination as to whether new and 
material evidence has been presented to 
reopen the claim for service connection for a 
psychiatric disorder.  If it is determined 
that new and material evidence has been 
presented with respect to this claim, the 
veteran should be scheduled for another VA 
psychiatric examination that includes an 
opinion as to whether there is an etiologic 
relationship between any current psychiatric 
disorder currently shown and the veteran's 
period of active service.  If it is suspected 
that a psychiatric disorder existed prior to 
service, the examiner should then provide 
opinions as to whether, as to any currently 
manifested psychiatric disorder, it is at 
least as likely as not (i.e., to at least a 
50-50 degree of probability) that:  (a) the 
disorder clearly and unmistakably existed 
prior to service and (b) the condition was in 
any way chronically aggravated (i.e., 
permanently increased in severity, beyond the 
expected natural progression of the disease 
and exclusive of any temporary flare-ups) 
during service.  A written rationale and 
bases should support all conclusions.  It is 
critical that the claims folder be made 
available to the examiner for review in 
conjunction with the examination, and that 
the reports from the examination document 
that the pertinent clinical evidence was 
reviewed. 

3.  To the extent that the adjudication of 
the claim on appeal is adverse to the 
veteran, he should be furnished a 
supplemental statement of the case (SSOC) to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including any additional evidence obtained as 
a result of the development requested above, 
the VCAA and, as appropriate, the principles 
with regard to adjudicating service 
connection claims based on aggravation 
enumerated in Cotant v. Principi, 17 Vet. 
App. 116 (2003) and VAOPGCPREC 3-2003 (July 
16, 2003). 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


